Per Curiam.
Plaintiff, a long-time occupant of office space in the Smith Tower in Seattle, became 211/4 months delinquent in payment of rent. Defendants served a statutory notice to vacate or pay rent. Plaintiff did neither within the allotted time; whereupon, defendants, gaining peaceful possession of the offices, changed the locks on the door and claimed a statutory landlord’s lien on plaintiff’s personal property located in the offices. All mail was delivered to plaintiff or his agent.
Within four days plaintiff commenced this action praying (1) for a writ of mandate ordering defendants to forthwith surrender the detained property, and (2) for $100,000 damages allegedly suffered by him for the interruption of his law practice. A week later, the trial court directed the release of plaintiff’s property as exempt.
Plaintiff appeals from a judgment dismissing his action with prejudice and entering judgment against him for $1,805 delinquent rent in accordance with defendant’s cross complaint. Defendant has not appeared in this court. Plaintiff (appellant) submitted his appeal without oral argument.
We have read the record. It supports the finding of the trial court that
the plaintiff has failed to prove that he has been damaged in any manner by reason of being locked out of his offices but in any event any alleged damage the plaintiff has suffered was in no way caused or contributed to by any acts of the defendants herein.
The judgment is affirmed.